Case 1:18-cv-07252-AMD-LB Document 1 Filed 12/28/18 Page 1 of 55 PageID #: 1

                          ORIGINAL                                           €V                                            'age


                                 PETTTION UNDER 28 U.S.C.§ 2254 FOR WRIT OF
                             HABEAS CORPUS BY A PERSON IN STATE/CUSTODV


            United States District Court                              District                                          ol
                                                                                                Docket or Case No.:
 Name(underwhich you were convicted):

   yfjiVic/rultLrJe.               Co mnez-                                                          ^33/oq
                                                                                     Prisoner No,:
 Place of Confinement:

    9ttlLyrJ                                                                              i^Co l-^r^

 Petitioner tlnchide the name under which you were convicted)            Respondent(authorized person having custody ofpetitioner)


   YtlrYidivlaJciL                    Ct>/yiez_                           ^(ypnTinJuitit/U- iufiCLOhCl
 The Attorn^ General ofthe State of                                                                                                  i   t

                                                                                                                             ft
                                                lliui/ Hy!/                                                               l^iLCLSSk'S C5PFiC£
                                                                                                                   U 3 DISTRJ-3T COURT EO.N.Y
                                                          PETITION                                                 ^ DEC 26 2018

1. (a)Name and location ofcourtthat entered thejudgment ofconviction you are challenging:_—iBQQSDOv OFRCg
                           Cnr.nhJ                                       Q/yri'—^                                             —
       l-lcr^l                                      Mi/rJ- Hi/A/ (?rmk^9 ^                                                        -
    (b)Criminal docket or case number(ifyou know);
2. (a)Date ofdiejudgment ofconviction(ifyou know):                                 'Lti
    (b)Date ofsentencing: ^f NjiH
5.
3. ijengin oi sentence;
   Length of  sentence: _        ac, y.2- -                                                      —                -pr
4. In this case,were you convicted on more than one count or ofmore than one crime?                        Yes               Na□
5. Identify all crimes of which you were convicted and sentenced in this case: —Mi }rchnr                         4-^
                                       ft                         in Us                                                ,,,                      /1\

6. (a) What was your plea? (Check one)
                    Not guilty                                  (3)      Nolo contendere (no contest)
          (1)
          (2)       Guil^                                       (4)      Insanity plea|     \
     (b) If you entered a guilty plea to one count or charge and a not guilty plea^^another
                                                                               ileatpar
                                                                                            count or charge,
     what did you plead guilty to and what did you plead not guilty to?_


                                                                                                                      DEC 18 2018

                                                                                                           PRO SE OFFICE
Case 1:18-cv-07252-AMD-LB Document 1 Filed 12/28/18 Page 2 of 55 PageID #: 2


                                                                                                 Page 3


               mIl

     (c)Ifyou wentto trial, what kind oftrial did you have?(Check one)
          Juryli-a          Judge onlyLJ
7 Did you testify at either a pretrial hearing,trial or a post-trial hearing?
 ■        YeONoQ-^
8. Did you appeal from thejudgment of conviction?
          YeslX^P •
9. If you did appeal, answer
                         wer die
                             inc following:
                                 loiiowmg. .                              •     /   K

     (a)Name of court;,
     (b)Docket or case number(if you know): A i O. tjo ,——c7(7/-V~ 7f?77
     (c)Result:. f\,Pb//rteJ                    —
     (d)Date ofresult(ifyou know):
     (e)Citation to the ^e(if you know):          / 5"^                                 1 7       TTT
     (f)Grounds                           f               (Jtprii/fJ kfidloAl/- ftf
      fi \trfU floWI f^frrjrrJii^^ ^                                      Wf

                            of                -TnuJ Jroo^wJ'^                                             ^Ac
      (g)Did you seek further review by a hi^er state court? Yes
         If yes, answer the following:                     A     /
          (1)Name ofcourt:. Cr,tjry             d
          (2)Docket or case number(if you know):
          (3)Result:              i•PxJ

          (4)Date ofresult(ifyou know):
                             :ase(if you know):
          (5)Citation to the case        Know;                                            -j-j    T       />
          (6)Grounds raised:
                                          7?/c/7 V                                                    P^i)Oof^UCL^

      (h)Did you file a petition for (
           If yes,answer the follpwing:                       lUj^
          (1)Docket or case number(if you know):
Case 1:18-cv-07252-AMD-LB Document 1 Filed 12/28/18 Page 3 of 55 PageID #: 3


                                                                                                                 Page 4


        (2)Result                                       jk
        (3)Date ofresult(if you know):
        (4)Citation to the case(if you know):            l\/lh
10. Other than the direct appeals listed above, have you previously filed any other petitions, applications,or
motions concerning diisjud^ent ofconviction in any state court?
         Yes □ No

11. If your answer to Question 10 was "Yes," give the following information:
    (a) (1) Name of court                                          W-
         (2) Docket or case number (if you know):
         (3) Date of filing (if you know):
         (4) Nature of fire proceeding:
         (5) Gromds raised:




         (6^ Did you receive a hearing where evidence was given on your petition, application, or motion?
                   YesOoD
         (7) Result
         (8) Date of result (if you know):
     (b) If you filed any second petition, application, or motion, give the same information:
         (1) Name of court:                                      tHh-
         (2) Docket or case number (if you know)
         (3) Date of filing (if you know):
         (4) Nature of the proceeding
         (5) Grounds raised:
Case 1:18-cv-07252-AMD-LB Document 1 Filed 12/28/18 Page 4 of 55 PageID #: 4


                                                                                                               Pages

                                                           iljk
      (6)Did you receive a hearii^ where evidence was given on your petition, application, or motion?
              YesI InoI
      (7)Result:         '                                 A■
      (8)Date ofresult(if you know):,                         ^1^
  (c)If you filed any third petition, application, or motion, give the same information:
       (1)Name ofcourt                                          V/h
       (2)Docket or case number(if you know)
       (3)Date offiling(ifyou know):
       (4)Nature ofthe proceeding:
       (5)Grounds raised:




       (6)Did you receive a hearing where evidence was given on your petition, application, or motion?

       (7)Result:                                            A
       (8)Date ofresult(if you know):,                        siJA            '
   (d)Did you appeal to the highest state court havingjurisdiction over the action taken on your petition, ^

       (1) First petition:                  No

       (2) Second petition:        Yes      No

       (3) Third petition:         Yes      No

   (e)If you did not appeal to the highest state comt having jurisdiction, explain why you did not
Case 1:18-cv-07252-AMD-LB Document 1 Filed 12/28/18 Page 5 of 55 PageID #: 5


                                                                                                               Page 6


12. For this petition,state every ground on which you claim that you are being held in violation ofthe Constitution,
laws,or treaties ofthe United States. Attach additionai pages if you have more than four grounds. State theficg
supporting each ground.


    PAT mON:To proceed in the federal court, vou must ordinarily first exhaust fuse up)yovx available state-court
             r>n each ground on which vou regne^rt action bv the federal court. Also,ifyou fail to set forth aU the
    groundg in this netition. vou roav be barred from presenting additional grounds at a later date.

ground                                                                                    % t/oi-
Q PfrV -Tfui! CtM/)ntUiy kjAia/iCc,                                      h'A -                       qfif>h(M/7C^
^■'sup^feikig not argue or cite law. Just state the specific facts fliat support your claim.): ()l/r      ^
                                fnnJ^                                                                          ^


          ^ ZLk 7<. lAiho li/
(b)^J^u^^n^e;Aai^lyour i^e rem^fel^* on Ground One, explain why:
   tei       jg,                                             fArlif.kJ                                     -Wg.-


 (c) Direct Appeal of Ground One;
     (1) If you ai^aled from the judgment of conviction, did you raise this issue?
          Yes0Nc[III
     (2) If you did not raise this issue in your direct appeal, explain why:           \4a.
                                                                                     jji


 (d) Post-Conviction Proceedings:
     (1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?
          Yel^NoQ^
     (2) If your answer to Question (d)(1) is'Tes," state:           /
     Type of motion or petition:
     Name and location of the court where the motion or petition was filed:.               mJE.
     Docket or case number (if you know):
     Date of the court's decision:
Case 1:18-cv-07252-AMD-LB Document 1 Filed 12/28/18 Page 6 of 55 PageID #: 6


                                                                                  .                   Page 7


   Result(attach a copy ofthe court's opinion or order,if available):          ii/k

   (3)Did you receive a hearing on your motion or petition?
        Yej iNd I
   (4)Did you appeal from the denial of your motion or petition?
        YeJ InJ I
   (5)Ifyour answer to Question (d)(4)is "Yes," did you raise this issue in the appeal?
        YeJ I Nop
   (6)If your answer to Question(d)(4)is "Yes,"state:
    Name and location ofthe court where the appeal was filed:


    Docket or case number(if you know):
    Date ofthe court's decision:
    Result(attach a copy ofthe court's opinion or order,if available):



   (7)Ifyour answer to Question (d)(4)or Question(d)(5) is"No,"explain why you di^ot raise tWs issue: ,
     mwJdJiom oJ                                          WDc)lrJ
    jL             m .<^jh .o^yiiikc A rxuif^ h                                              (220^0^ .
    [ajLoja
    wiojA          VtUkvMr                             —3—Jr
                                                     /'/I—                                /' t' '-—
     M/t-C                 (^rrurAj hi4                       /.ShrMy kA/k</                   —Cb.—2SL
(e) other Remedies: Describe any other procedures(such as habeas corpus,admini^ative remedies,etc.)that
    you have used to exhaust your state remedies on Ground One:                ft//Hi



GROUND TWO:.
  l>jak- ^ M rnJ / l^rMJ T:hlhiMma/crAY                                            Y mseujcy-
  )^MiLg       or cite law.Juststate the specific fiicts thitt supportvour claim.): vMihCy^ei^s'
   :(aM-          ho        a Pejii^ iTiJ u/'j^                          \r!auhJ MM—ic2—
Case 1:18-cv-07252-AMD-LB Document 1 Filed 12/28/18 Page 7 of 55 PageID #: 7



                                                                                                               Page 8


(b)If you did not exhaust your state remedies on Gromd Two,explain why;—S  ^
   liWJ L L.P' L. UiK                                                     Ph i-kcksh
   ^              '■- -1.          l,r.c N/i^frfA^ <ynrJ-f a—rtfrk/r^.          ;
                       ZjTuZdk^ rfMedif^ Jmi                                                       MhauU^.
(c) Direct Appeal of Ground Two:
   (1) If vou appealed from the judgment of conviction, did you raise diis issue?
        YesLy'NolIII
   (2) If you did not raise this issue in your direct appeal, explain why:        \t


(d) Post-Conviction Proceedings:
    (1) Did you raise this isdue through a post-conviction motion or petition for habeas corpus in a state trial court?
        YeQNoQ/
    (2) If your answer to Question (d)(1) is "Yes," state:
    Type of motion or petition:                                                 wIa
    Name and location of the court where the motion or petition was filed:                    3a
    Docket or case number (if you know):
    Date of the court's decision:      •
    Result (attach a copy of the court's opinion or order, if available):.


    (3) Did you receive a hearing on your motion or petition?
         YcDncIZ]                                                                      L
    (4) Did you appeal from die denial of your motion or petition?               f\l
         y4I]nQ                                                                                     l
    (5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal?      (f\J / J]
         YcQnO
    (6) If your answer to Question (d)(4) is "Yes," state:
    Name and location of the court where tiie appeal was filed:


    Docket or case number (if you know)
    Date of the court's decision
    Result (attach a copy of the court's opinion or order, if available);
Case 1:18-cv-07252-AMD-LB Document 1 Filed 12/28/18 Page 8 of 55 PageID #: 8



                                                                                                                Page 9


   -(7)Ifvour answer to Question(d)(4)or Question(d)(5)is"No," explain why you did not raise^s issue:
          L\<rv,. jiH i.su, ^ \                                                                                 ^
         ^aJ fl il"i!^Mildf refillicir^^                                                                       0/ ^
(e) Other Remedies:Describe any other procedures(such as habeas corpus, admihi^ative remedies,etc.)that
    you have used to exhaust your state remedies on Ground Two:—                    WfW .\




GROUND THREE: P-^J^hfy/UU^                                      hipfl\(Q/J—oi-
    H5$                      O-F        G>(J)/1^


                   f/f/mKyyi—                    —r              s>r                '—
                                                                                              f^y^cL;Lj/{r^yj//j/
                        r)ckj-         Jo                          —a^^/^h/ioe                 nyt      rncjy^S^r
 'fN c. ..^              ^                     /L. '/.n v*y                  r/'\~-y)rJj,
                         /'ncJiOwJ—                        -
  ;ZpL.j:: \i.L mj-
   A                                              WUL            HSl        l)f/^
(b)If you did DOt exhaust your state remedies on Groimd Three,explainj^y:—^ f


(c) Direct Appeal of Ground Three:
       (1)If you appealed from thejudgment ofconviction,idid you raise this issue?
           Ye0No[j                                                                          ^
       (2)Ifyou did not raise this issue in your direct ^peal,explain why:                  /n~


 (d)Post-Conviction Proceedings:
       (1)Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?
            YcsOnoH^
       (2)If your answer to Question (d)(1)is "Yes," state:                                       /
       Type ofmotion or petition:                                             —             MJ-liL
       Name and location ofthe court where the motion or petition was filed:                              i
Case 1:18-cv-07252-AMD-LB Document 1 Filed 12/28/18 Page 9 of 55 PageID #: 9



                                                                                                           Page 10


    Docket or case number(if you know):                                                 Ilk.
    Date ofthe court's decision:
    Result(attach a copy ofthe court's opinion or order,if available):


   (3)Did vou receive a hearing on your motion or petition?                         j/iJ jf\

   (4)Did vou appeal from the denial of your motion or petition?
                                                                                  J
         YesI InoI I
    (5)Ifvour flTi?rwer to Question(d)(4)is "Yes," did you raise this issue in the appeal?
         YesDNoD
    (6)If your answer to Question (d)(4)is "Yes," state:
    Name and location ofthe court where the appeal was filed:


    Docket or case number(if you know):
    Date ofdie court's decision:
    Result(attach a copy ofthe court's opinion or order,if available):


                        tp Question (cft(4) or Question(d)f5) is "No," explain why you did not raisp this is^e:



      MUUf
(e) Other Remedies:Describe any other procedures(such as habeas corpus, adj^totive remedies,etc.)that
     you have used'tcTeadiau^ yom state>emed^ Ground Three:



GROUND FOUR:_
                                                                                  lip                 Couri 1^64
   ^n-l-                                hj ih Vfccnro'
(a)Supporting facts(Do not argue or cite law. Just state the specific facts thi


                                       H
                                       /oik
Case 1:18-cv-07252-AMD-LB Document 1 Filed 12/28/18 Page 10 of 55 PageID #: 10



                                                                                                           Page 11




(b)If you did not exhaust your state remedies on Ground Four,expl^ why:            —J         /                fL[rI
                           A,/                           tl/n<,—A7//                                           yf f
  '^jjp
  /2 f L          rr»,1-)'
                  /T . / LsiA/PArf^
                           [
                           t ^ ~qI                  P^Jlhr^      <5
                                                    f)o L Uryioy /                 /)/'f          ^/// Ay
   p/u> Jnf-^                     jjfi -Skl/t QjU/'^ 9—i                                               1/1/

   p/ti- '^nffr/flPyrJ kj Lfil                                          '
 (c) Direct Appeal ofGroond Four: hnill^^ /nciA
    (1)If you^pealed from thejudgment ofconviction, did you raise this issue?

    (2)If you did not raise.this issue in your direct appeal, explain why;         tiU
 (d)Post-ConViction Proceedings:
    (1)Did pHjaise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?
         YesI INol I
    (2)If your answer to Question(d)(1)is "Yes," state:
     Type ofmotion or petition:
     Name and location ofthe court where the motion or petition was filed:

     Docket or case number(if you know):
     Date ofthe court's decision:
     Result(attach a copy ofthe court's opinion or order,if available)


     (3)Did you receive a hearing on your motion or petition?
         Yej |no| I                                                            ,
     (4)Did vou appeal from the denial of your motion or petition?           Y/A
          YeDNoCH                                                                           ..A
     (5)If your answer to Question(d)(4)is Tes.» did you raise this issue in the appeal? /V/tt
          YesI InoF~I
     (6)If your answer to Question(d)(4)is "Yes,"state;
     Name and location ofthe court where the appeal was filed:

      Docket or case number(ifyou know)
      Date ofthe court's decision:
      Result(attach a copy ofthe court's opinion or order, if available)
Case 1:18-cv-07252-AMD-LB Document 1 Filed 12/28/18 Page 11 of 55 PageID #: 11


                                                                                                             Page 12


                      ilk
    (7)If your answer




 (e) Other Remedies:Describe any other procedures(such as habeas corpus,admi^strative remedies,etc.)that
     you have used to exhaust your state remedies on Ground Four:       ^



 13. Please answer these additional questions about the petition you are filing:
     (a) Have all grounds for reUefthat you have rais^ this petition been presented to the highest state court
          buyingjurisdiction?        Yea I Nol
          If your answer is "No,"state which grounds have not been so presented and give your reason(s)for not

         .OjSMhl^ Ui ^
           k         dJo          rn,,ri^ rd                             hniA/Mtir Mpff'
                           nf/J     nU-- iJyQ--           K/mi j


      ground or grounds have not been presented, and state your reasons for not presenting them: /j// H



  14. Have you previously filed any type ofpetition, application, or motion in a federal court regarding the conviction
 that you challenge in this petition? Yes|
      If"Yes," state the name and location ofthe court,the docket or case number,the^e ofproceeding,the issues
      raised, the date ofthe court's decision,and the result for each pe^on,application,or motion filed. Attach a
      copy ofany court opinions or orders,if available.            //f//4
Case 1:18-cv-07252-AMD-LB Document 1 Filed 12/28/18 Page 12 of 55 PageID #: 12



                                                                                                           Page 13


 15. Do you have any petition or appeal nownen^g(fil^d not decided yet)in any court,either state or fedeial,
 for thejudgment you are challenging?        Ye^ J'HoVyJr
     If"Yes,"state the name and location ofthe court,the docket or case number,the type ofproceeding,and the
     issues raised.                       /I//4


 16. Give the name and address, if you know,ofeach attorney who represented you in the following stages ofthe
 judgment you are challenging:
     (a)At preliminary hearing: _


     (b)At arraignment and plea:


     (c)At trial:


     (d)At sentencing:.


     (e)On ^peal:            ij^j
     (f)In any post-conviction proceeding:

     (g)On q)peal from any ruling against you in a   post-conviction proceeding: 9/y/^—

  17. Do you have any future sentence tojove^ you complete the sentence for thejudgment that you are
  challenging?              YeslII]NoL3''^
      (a) Ifso, give name and location ofcourt th^ imposed &e other sentence you will serve in the friture:
                                           lurtth^i
                                           im.
      (b)Give the date the other sentence was imposed:
      (c)Give the length ofthe other sentence:                 d//rr
      (d)Have you filed, or do you clan to file, any petition that chaUenges thejudgment or sentence to be served in
      the fiiture? Yest^Nol—I
      'X oaY)                 worlljn^ cY) ol                                                  cPL
      \HfiLre OJji/ "lY'iV-M tluiYls'' jr)                                                       /^JuUirCin
      /m/ift & "5/y cui/                                                        So ,tUioU-
      /Wiy no/l/e^ /X ^oJiir                                                        C/Y? fX-
Case 1:18-cv-07252-AMD-LB Document 1 Filed 12/28/18 Page 13 of 55 PageID #: 13



                                                                                                               Page 14


 18. TIMELINESS OF PETITIGN:If yourjudgment ofconviction became final over one year ago,you must
 explain why the one-year stahite oflimitations as contained in 28 U5.C.§ 2244(d)does not bar your petition."




  ♦ The Antiteirorism and Effective Death PenalQ- Act of 1996fAEDPA")as contained in 28 U.S.C.§ 2244(d)
  provides in part diat*

      (1) A 1-year
      pursuant     period oflimitation
               to thejudgment          shall
                               of a State    applyThe
                                          court.   to an ^pUcation
                                                      limitation     forshall
                                                                 period  a writrunoffrom
                                                                                     habeas
                                                                                         thecorpus  by a person in custody
                                                                                             latest of--
          (A)the date on which thejudgment became final by the conclusion ofdirect review or the expiration ofthe
           time for seeking such review;                                                          . ., - „
          (B)the date on which the impediment to filing an applicaton created by State action m viol^on ofthe
           Constitution or laws ofthe United States is removed,ifthe appUcant was preveilted from filmg by such
         (QAe date'on which the constitutional ri^tasserted was initially recognized by the Supreme Court,ifthe
          right has been newly recognized by the Supreme Court and made retroactively applicable to cases on
          collateral review; or        .                                            . ... .          j-      j
         (D)the date on which the factual predicate ofthe claim or claims presented could have been discovered
          through the exercise of due diligence.                                                        •     -+1,
      (2)The time during which a properly filed application for State post-conviction or other <»Ual^^ew wift
      respect to fte pertinentjudgment or claim is pending shafi not be counted toward any penod of hmitahon under
      this subsection.
Case 1:18-cv-07252-AMD-LB Document 1 Filed 12/28/18 Page 14 of 55 PageID #: 14


                                                                                                              Page 15


   Therefore, petitioner asks thatthe Court grantthe following relief; _j4                   OJItJ
    I inlil          W- /ff                                                                 iMm^rMa/t.
    fjLnv                                 Jkr/inh've.                         W/>o4'ct/v^^
                                                                                                          hkfb^U)°J
                                                              W^P-tckr^ iuiti of- a>y'l ProCeXre

                                                                Signature of Attorney (if any)



    I declare(or certify,verify,or state) under penalfy ofperjury thatthe foregoing is ^e and cort^ and drat this
    Petition for Writ ofHabeas Corpus was placed in the prison mailing system on —PPCrf/Yfl^—3-(t,(PO0
                                                       (month, date, year).



    Executed (signed)on \)0/                           QC?!^ (date).



                                                                Signature ofPentioner


    Ifthe person signing is not petitioner, state relationship to petitioner and explain why petitioner is not signing
    this petition.                                                                      —
Case 1:18-cv-07252-AMD-LB Document 1 Filed 12/28/18 Page 15 of 55 PageID #: 15




        Appellant, a Florida businesswoman, was charged in an indictment with
 second-degree murder, criminal possession of a weapon and tampering with physical
 evidence,in the shooting death of her former business partner Mario Rei. Appellant's
 former employee Luis Rosado testified, pursuant to a cooperation agreement, that he
 shot Rei at appellant's behest in return for appellant's promise that he could live rent-
 free in a house she owned in Florida.

       During jury selection, the court angrily told one prospective juror who said
that, as a police officer he had a professional bias against appellant and could not be
     Case 1:18-cv-07252-AMD-LB Document 1 Filed 12/28/18 Page 16 of 55 PageID #: 16
r'




         fair, that he had "no business" being in a courtroom or being a police officer, and
c
        ordered him to get out"ofthe courtroom. Additionally, the court falsely told several
        prospective jurors who said they had difficulty understanding English that they would
r       have to take English classes for ten weeks.      Other remarks the court           in
        questioning prospective jurors who expressed hardships or who wMe students, led
        one prospective juror to say he had been "afraid" to teU the court he was a student
       and had missed a class. The court denied defense counsel's motions for dismissal of
       the entire jury panel and,later, the sworn jurors, on the ground that the court had so
       mtimidated the prospective jurors that they were afraid to respond truthftdly to
       questions during vok dire.
             Over defense counsel's objection that it was unduly prejudicial, the court
      allowed the prosecution to elidt,in order to prove intent,testimony that appellant had
      attempted to solicit two other people to kill Rei, and one to framp him for drug
      possession.


             During summation the prosecutor accused appellant of tax firaud, told the jury
     that defense counsel was trying to "distract" them and "didn't let the facts get in the
     way of her arguments," and that evidence defense counsel referred to regarding a
     silver cat being used byTlei and another witness to drive to Rei's workplace and kill
     him did "not exist."

            The court sentenced appellant, a 46-year-old business woman with no prior
     criminal record to,cumidatively, twenty-six and a half years' to life imprisonment
    Case 1:18-cv-07252-AMD-LB Document 1 Filed 12/28/18 Page 17 of 55 PageID #: 17
r




          The Coutt's Remarks DudagJury Selection
r


                After some preliminary remarks, the court informed prospective jurors how
         long the trial would last and asked whethier anyone, as a result oppressing business"
r
         or "personal reasons," would be unable to serve (V 41, 100-01).^ The court
         individually questioned those who raised dieir hands. One of the first of these
r        prospective jurors was a police officer, who. stated that his "professional bias" would
        prevent him firom being fair to the defendant, and that he knew "as a police officer if
        you're going this far with the charge,I would say that the evidence is pretty.. (V 49-
        50). Asked by the court whether as a police officer, the presumption of innocence
        meant anything to him, the officer responded that he understood what it meant, but
        that "speaking in all honesty" he would be biased against the defendant(V 91). The
        prospective juror further stated that while he "would Hke to say he would give [the
     defendant] the benefit of the doubt, "at the end of the day I don't want to second
     guess myself and hurt someone else"(V 52). Releasing him,the court stated:

                     [Y]ou really have no business in this courtroom. I'm not
                     sure you have any business being a police officer. I'm going
                     to tell you that straight up, okay. But you cannot walk into
                     this courtroom and simply just prejudge this case because
                     it's gotten to this level knowing that you know zero about
                     this case, aU fight That's pretty shameful as a police officer.



    '        Numbers in parentheses preceded by "V" refer to the voir dire minutes, by "S" to the
    sentencing tninutes and by «PSR" to die Presentence Report Unprefixed numbers in parentheses
    refer to the ttia) minutes.
    Case 1:18-cv-07252-AMD-LB Document 1 Filed 12/28/18 Page 18 of 55 PageID #: 18
r




                    And quite frankly, I'm disheartened to. actually hear you say
                    that and it makes me wonder about the job you do.
                                      /


                    Get out of my courtroom. You,frankly, have no [business]
                   ■ coming in a courtroom.(V 52).

r
             The court subsequently explained to the jury:
                   This is ...in my estimation, one of the pitfalls of what you
                   can have in a criminal justice system. You cannot have a
c
                   system where without any evidence whatsoever or knowing
                   anything about any case simply because someone is
                   arrested or ends up in a trial situation, that you can judge
                   that they are guilty of whatever it is they are charged wiSi.
                   For those words to come out of a police officer is, firankly,
                   sickening. That's just my personal opinion,okay(V 53).
            The first prospective juror in the group who stated she had trouble
      understanding English was excused after the court questioned her about the length of
     time lived in the United States, employment status, whether she had children in
     school and had to speak to their teachers, and whether she had understood what had
     thus far been said in the courtroom (V 47-49). Thereafter, the court questioned
     prospective jurors who said they had trouble understanding English before telling
     them it did not believe them and excusing them,stating they would be sent to English
     classes for ten weeks:"Okay, we're going to send you for Enghsh lessons today. I'm
    going to excuse you and send you to English lessons for 10 weeks"(V 73);"Hold on
    a second. Ten weeks of English classes. Hope you do well"(V 90); "I'll be honest
    with you. I don't really believe you. ... We are going to help you out Twenty-four
    years here. ... Ten weeks ofEnglish lessons ... Good luck"(V 106);"English lessons.
    Case 1:18-cv-07252-AMD-LB Document 1 Filed 12/28/18 Page 19 of 55 PageID #: 19



       111 be honest with you. I don't believe you but I'U send you for English lessons
r
       anyway."(lll). One prospective juror who said he had difficulty with English was
       questioned and not excused (V111-13).
r             The court asked prospective jurors who asked to be excused for job-related
       reasons what their employers would do if they were *hit by a bus"(V 60, 122), "a
^      train ran over your legs"(V 62), or'hroke both your legs (V103),and did not excuse
      them (V 60, 62, 103, 122). The court excused several students (V 43-44, 58-59, 66,
      70-71,78,119),in some instances asking them why they failed to seek postponements
C
      and suggesting they should have read the jury service notification form more carefully
     (V 44,59).

^            On the second day ofjury selection, after prospective jurors were placed in the
     jury box for formal vok dke, one of them revealed that she was a student and had

     missed class that day(V 183). She stated that she had been "afraid" to come up and
     tell the court the previous day(V 183). After the court excused her with the consent

     of both counsel, defense counsel, moved for "dismissal of this panel and mistrial" on
     the ground that jurors had been "intimidated" by the court, stating:
                 I think it's been apparent throughout the picking of this jury,
                 many ofthe jurors have been intimidated that your Honor has
                 • . . said that he didn't believe what they were saying or the
                police officer didn't belong in the courtroom when he was
                just expressing what he said to be the truth.

)               I think this young lady demonstrates how scared the members
                of this jury are to come forward to even say they don't
                understand the language, especially since I have a client that
    Case 1:18-cv-07252-AMD-LB Document 1 Filed 12/28/18 Page 20 of 55 PageID #: 20
T




                   doesn't speak English. It puts us in a very difficult place (V
                   184).
r



              Denying the motion, the court stated that it was apparent that the prospective
       jurors who had said they did not understand English "were faking," that the poKce
       officer s statement had been "reprehensible," and that its explanation to the jury that
       the officer s position was unacceptable was "consistent with supporting your client
      and her ability to get a fair trial"(V 185-86). The court further stated that the juror
      who said she had been afraid to come up "was just nervous" and "not affected by
      anything! said"(V 186). Defense counsel responded that the juror had "actually said
      she was afraid, and that the objection was to "the comments that you're making to
     them that [have]intimidated this entire panel," however the court reiterated its denial
     of the motion(V 186). Later, to "complete the record," the court noted its belief that
     there was no indication that any of the prospective jurors was afraid to speak since
     some had been laughing at the court's jokes, volunteering information, and speaking
     freely 'l^ack and forth" with the court(V 211-12). From this the court concluded that
    there was no indication that anyone was fearful ofspeaking (Id.).
          During her vm dhe, defense counsel asked the prospective jurors if they had
    any reason they felt they could not be fair or could not sit, even if they felt "too
    intimidated to say so"(V 245-46). No jurors raised their hands (Jd.). When counsel
    asked whether every juror could promise that their attention would be focused on the
    case, one prospective juror mentioned her child's graduation she wished to attend but
                                              8
    Case 1:18-cv-07252-AMD-LB Document 1 Filed 12/28/18 Page 21 of 55 PageID #: 21
r




       stated,"IfI got run over by a truck I wouldn't be there, you know"(V257, 260). The
r
       court responded that it had not meant that comment to apply to her children, only to

       jobs (Id.). Another prospective juror then stated, know just Hke you said last time,
r     if I was to get run over by a truck I woiddn't be able to make it, you know," then
      added,"My English is not that well and I'm scared I misunderstand for the case ..."

      (V 261). After questioning her regarding her ability to understand English, the court
C

      did not discharge her(V 262).

             Later, the court again "complet[ed] the record," asserting that although
      defense counsel "on her questioning essentially tried to squee2e out of this jury that
      they re fearful of disclosing things and questioned them whether or not they're
      reluctant to make such a disclosure because they're intimidated," "not one person
     raised their hand" (V 271). Before the selected jury was sworn, defense counsel
     reiterated her motion,which the court again denied (714-17).

     The Molineuy Ruling-
            On the ground that the evidence proved motive, identity and intent, and
     provided necessary background regarding appellant's acrimonious relationship with
     Mario Rei and Gioconda Pazmino's fear of appellant, the prosecutor moved for the
     admission of testimony that appellant: 1) told Pazmino she had to have Rei killed
    because he had ruined her business and credit and taken her woman (referring to Rei's
    wife Flor Cepeda); 2) shown her gun to Pa2mino and stated that it was for Rei and
    Case 1:18-cv-07252-AMD-LB Document 1 Filed 12/28/18 Page 22 of 55 PageID #: 22
r




        whoever else stood between her and Ror; 3) on separate occasions in the summer of
r
        2008,solicited her father and a customer to kill Rei;4) paid someone to plant drugs in
                 I

                 1
       Rei 8 house and then call the police; 5) made what the prosecution contended as a
r      false report that her gun had been stolen and that she suspected, Pazmino, a recent
       houseguest, of stealing it; and 6) threatened Pazmino during m argument, telling her

C
       that she could shoot her and no one would know(V 12-27).
                Defense counsel argued, inter alia, that aU of the proposed evidence should be
      excluded because of sheer prejudice" (706). She had no objection to the admission
      ofappellant's report that her gun was stolen (708).
                Noting that it "must make the determination whether the evidence is more
      prejudicial than probative before allowing it to be admitted," the court granted the
     application and ruled that appellant's "multiple threats that she had to get rid of[Rei]"
            i

     because he had ruined her business, her credit and taken her woman, and her
            i    •                               '   *
            I


     statement that the gun was "for Mario ... or anyone else who got between her and
     Flor were admissible as background information concerning the relationship
     between the defendant and the victim, and to establish [the] motive,intent,identity of
    the perpetrator" (711-12). It ruled that appellant's solicitations of her father and a
    customer to kill Rei were "admissible to establish intent" (Id.). Evidence of
    appeUant's attempt to plant evidence "to frame piei] for a crime" was,the court ruled,
    admissible to show[| the acrimonious relationship between [appellant and Rei]"(712-
    13). The court also ruled that evidence that appeUant threatened that she could shoot
                                                10
    Case 1:18-cv-07252-AMD-LB Document 1 Filed 12/28/18 Page 23 of 55 PageID #: 23



         Pazmino and no one would know,was "admissible as background information and to
r
         explain the nature of the relationship between [appellant] and Pazmino at that time"
        (713).

r                The prosecutor had also sought under Sandoval to cross-examine appellant, if
        she testified, about the threat to shoot Paxmino and a credit card application,found in
        appellant s hoine during execution of a search warrant, in which she had named Flor
r

       Cepeda as the applicant and allegedly foiged her signature (V 28-32). The court
       granted that apphcation as well, reasoning that the incidents were probative of
       appellant's aedibihty and "indicative of her willingness to place her own self-
      interests" before those ofsociety (713).
      The People's Dkert

              On November 12, 2008, at about 5:00 p.m., Tohn Va.silanmnaH, the owner of
     a mechanic shop located at 50-30 98*^ Street in Queens, heard three gun shots fired
     shortly after his employee, decedent Mario Rei, had left the shop for the day(994-96).
     VasilantonaHs looked outside and saw a man in a heavy dark coat and a dark "ski hat"
     runnmg away (996). The man gotinto the passenger side ofa "silver Dodge Caravan"
     parked on the comer, which then made a right turn and drove out of sight (996-97).
    Rei was lying on the street bleeding Od.). Paramedics arrived and administered CPR
    at the scene, then transported Rei to the hospital, where he was pronounced dead
    (EMT John Scott Hsyte, 753-62). The cause of death was three gunshot wounds to
    tile torso (Dr. Jnni Scorrlt-'RplIri 1

                                              11
    Case 1:18-cv-07252-AMD-LB Document 1 Filed 12/28/18 Page 24 of 55 PageID #: 24
r




              Flor Cepeda and Mario Rei came to the United States from Venezuela in 1999,
r
        and remained here illegally (865, 869). They married in 2000, had a son in 2002, and
       lived in Queens (865, 867). Cepeda met appellant in Queens in or about 2001 at a
r      Jehovah's Witness Kingdom HaU that they both attended (866). They became close
       friends; appellant got Cepeda a job as a salesperson at a company called Northeast
       where appellant was also a salesperson, and they saw each other almost dady (868,
C

       908-09). Appellant also helped Cepeda and Rei obtain auto insurance, a lease for their
       apartment, and credit cards for Cepeda (868, 907). Appellant put these things in her
       name because Cepeda and Rei were in the country illegally. They in turn paid
      appellant to cover the bills and Rei, a mechanic, would fix appellant's car for free (869,
      908). Appellant, Cepeda and Rei also took vacations together to the Poconos and to
      Tampa,Florida, where appellant owned property (867-68, 877).
            The relationship began to deteriorate after Cepeda and Rei learned that their
     illegal status did not require them to put things in appellant's name (869-70).
     Appellant and Rei fought and appellant threatened to report them to immigration
     5d.). In 2005, Cepeda and Rei moved to Charlotte, North Carolina and, for a time,
     ceased communicating with appellant(871-72).
           After Cepeda and Rei had been in North Carolina for about eight months,
     Cepeda received an email from appellant saying that her mother had passed away
    (872). Cepeda called appellant to offer her condolences, they thereafter began
    regularly communicating again, and Cepeda invited appellant to come to North
                                               12
    Case 1:18-cv-07252-AMD-LB Document 1 Filed 12/28/18 Page 25 of 55 PageID #: 25
r




        Carolina for a visit (871-73). She met appellant in a hotel in North Carolina for about
r
        half an hour, but denied, at thai, that she and appellant had a sexual relationship then
        or at any time (873-74). Cepeda had, several years earlier, questioned appellant about
r      her feelings because appellant had no husband or boyfidend and would hug Cepeda
       and say'1 love you" a lot, but appellant had told her she thought of her as a daughter
       and that they were like family" (874-75, 898, 914). Cepeda denied communicating
r

       with appellant after the move to North Carolina before appellant's mother died, or
       meeting her in a hotel in New York on Valentine's Day in 2006 (910-12). Cepeda did
c
       borrow between $3,000 and $5,000 ftom appellant so that she could move back to
      New York (875-77). Rei did not want to move back to New York so, in late .
                      I




      December 2006 or early 2007,Cepeda and Rei moved to Tampa,Florida (877).
             When Cepeda and Rei had been in Tampa for about two months, they
      accepted appellant's dinner invitation to her Tampa home, reconciled, and talked
      about going into business together (878-82). Appellant also offered Cepeda and Rei,
     who were then living in an apartment, her second home in Tampa. She stated that
     she would transfer its title to them, while the mortgage would remain in her name and
     they would give her the monthly payments (880-83). Three weeks later, Cepeda and
     Rei moved into the house, located on North Hale Avenue (the '"North Hale house"),
     and in or about September 2007, appellant transferred tide to the house to Cepeda
    (882-83, 921).



                                               13
    Case 1:18-cv-07252-AMD-LB Document 1 Filed 12/28/18 Page 26 of 55 PageID #: 26
r




              Appellant, Cepeda and Rei also opened a "tire shop" ralH Tire Flea Market
r
       (885-87). Rei conttibuted $5,000 to the startup costs (886-87). Appellant, in their
       presence and the presence of an accountant,incorporated and registered the business
r      in her name because of Cepeda and Rei's illegal immigration status (M.).
             The business made money and everything went well for about a year. At the
       beginnmg of 2008, however, appellant accused Rei of stealing money and Rei accused
r

      appellant of failing to pay him and Cepeda their agreed percentages of the business
      earnings (888). Rei decided to terminate the partnership and asked for his $5,000
      back. Appellant told him she did not have the money (889). One day in May 2008,
      Cepeda came to the shop and found the poHce there telling Rei he had to leave the
     premises. Since the business was in appellant's name, Rei had to leave and Cepeda
     had to leave the car she had driven to the shop, which was also in appellant's name
     (890-91).

           Cepeda and Rei continued to live in the North Hale house, but stopped paying
     the mortgage because appellant would not return the $5,000 (893). Rei opened his
    own mechanic shop called Los Chomos,after an accoimtant advised them they cotJd
    legaUy own a business despite their immigration status (892). In September 2008,Rei
    closed the shop because the landlord did not renew his lease. He and Cepeda
    subsequently returned to New York, where Rei got a job as a mechanic at his former
    employers Queens auto shop (897-98). Cepeda never received an email from


                                             14
    Case 1:18-cv-07252-AMD-LB Document 1 Filed 12/28/18 Page 27 of 55 PageID #: 27
r




       appellant telling het that their relationship was over; before leaving Florida she had
r
       blocked appellant's emails (975).
             Cepeda was not aware that in August 2006, appellant had transferred two
r
       Floridapropenies to her (915-18,922; Defense Exhibit A). While she signed the quit
       claim deeds in 2007 (Defense Exhibits C, D) transferring the properties back to
      appeUant,she was not aware of what she was signing because she did not read English
      (94041, 982-84). Cepeda never read letters addressed to her from the Florida-
      Department of Revenue regarding the quit claim deeds pefense Exhibits for
      identification G,H)\ because she gave any such mail she received to appellant (946,
      986-87). Cepeda was not aware that in December 2006, appellant made her the
     beneficiary of an insurance policy (917-18). She never went into a paper business
     Called IFGO with appellant and did not know what the letters stood for (911-12).
            Gioconda Pa2mino had known appellant for 17 years. They had initially
     worked together in New York; they subsequently became a couple and were in that
     relationship for eight or nine years before, breaking up in 2000 or 2001 (1010-12,
     1050). They did not talk for several years after that, until in May 2007, appellant
    called her and they reestablished a fiiendship (1013). In May 2008, appellant told
    Pazmino she needed help at her business because she had fired Rei and Cepeda,
    whom Pa2mino knew casually as appellant's friends firom the Kingdom HaU (1015-16,
          The letters were never admitted into evidence (977, 1651, 1688).


                                                   15
     Case 1:18-cv-07252-AMD-LB Document 1 Filed 12/28/18 Page 28 of 55 PageID #: 28
r




         1054). Pazmino moved to Tampa to work at Tire Flea Market (1016-18). She lived
r
         with appellant during her three-month stay, and worked for her seven days a week
        (1017-18,1022,1056).

r              In July 2008, appellant asked Pazmino to go to Refs shop with a document she
        wanted Cepeda to sign transferring ownership of the North Hale house, where

r-
        Cepeda and Rei had been living, back to her (Cepeda 894-96; Pazmino 1019). If
        Cepeda refused, Pazmino was to tell her that appellant would reveal to Rei that
       Cepeda and appellant had been in a romantic relationship (Pazmino 1019-20).
       Pazmino went to Los Chpmos and met with Cepeda and Rei (Pazmino 1020; Cepeda
       895-96). Cepeda refused to sign the document. When Pazmino delivered appellant's
       message to Cepeda,she 'laughed" and told Pazmino to go ahead and tell Rei, because
      there was no such relationship between her and appellant and she "didn't like women,
      and much less Ynmaculada"(Pazmino 1021; Cepeda 896).
             Pazmino claimed that when she reported what had happened,appellant became
      "angry" and said she was "going to kill [Rei] ... because he had ruined the business,
      he had ruined the credit, and besides that, he had stayed with Flor"(1022). Appellant
     supposedly repeated this statement "five or six times" during the three months
     Pazmino was in Horida (Jd.).

            Pursuant to the Molineux ruling, the prosecutor elicited that when appellant's
     father,Joel Gomez,visited that summer,Pazmino heard appellant ask him to kill Rei
     (1022, 1108-09,1284). Gomez responded that he would do it, but that he would also
                                              16
     Case 1:18-cv-07252-AMD-LB Document 1 Filed 12/28/18 Page 29 of 55 PageID #: 29
'r




         have to kiU whoever else was home at the time (1022-23,1109, 1112). AppeUant said
r
         that she did not want'Tlor and the boy" hurt and told her father to forget it (1023).
        Pazmino also contended that in August 2008, she heard appellant offer a customer at
r       the tire shop, who was a drug dealer, $3,000 to kiU Rei. He responded that it would
        take $10,000 to kill Rei, and that for $3,000 he could only put him in the hospital
       (1023-24, 1107, 1113,1115). Pazmino was present at the tire shop another time that
r

       summer when appellant gave someone $300, told them to purchase drugs and plant
       them in Rei s house, and provided the keys (1024). That individual took the money
       and never came back (1025).

              In September 2008, appellant and Pazmino had an argument "about a
       customer" and appellant told Pazmino to leave (1018, 1025, 1066). When Pazmino,
       who had not been paid all summer, demanded her pay, appellant said she could shoot
      Pazmino and no one would ever know (1025-26). Pazmino had seen a gun appellant
      kept in a dresser and earned to and from work when she was carrying large sums of
      money, and had heard appellant say she was going to use it "to harm somebody"
     (1018, 1062-64, 1066). She therefore left and stayed with a fidend for a few days
     (1026). She subsequently went to appellant's house to get her things, and asked for
      her pay, but appellant said she did not have the money(1067). Pazmino asked for and
     was given train fare back to New York (Id.).

            Luis Rosado testified under a cooperation agreement pursuant to which he
     pleaded guilty to manslaughter and would be sentenced to a maximum of 24 years'
                                               17
    Case 1:18-cv-07252-AMD-LB Document 1 Filed 12/28/18 Page 30 of 55 PageID #: 30
r




       impiisoninent (1367-68). In the summer of 2008, Rosado was living in Tampa with
       his pr^nant gidfiiend Odette and her three children (1292,1354). He had .first met
       appellant in March or April 2008, when he bought tires firom Tire Flea Market Rei
P      had put the tires on his car at that time, but apart from that Rosado did not know him
      (1293-95). In August 2008, appellant hired Rosado as a mechanic, working at the
      shop six days a week (1293). He worked alongside Pazmino for about three weeks
C
      (Pazmino 1124; Rosado 1298-99). When Pa2mino "quit," she came to Rosado's
      house to tell him about the argument(Rosado 1299-1300).
C
             As Rosado's friendship with appellant grew,she told him that her "ex- partner"
      Rei had stolen money from the business, and that she was losing her home in North
     Hale, because Rei was not paying tiie mortgage (1297-98). Supposedly, appellant
     once said she wanted Rei dead, but Rosado did not take her seriously although he
     knew she owned a gun (1296-98). In October 2008, appellant asked Rosado to help
     her drive to New York to see an attorney and to see Rei to "resolve" their problem
     (1300-01). Rosado agreed to go because when he at first refused, appellant
     purportedly threatened him,saying she knew where his family lived (1301-02).         .
           On October 26, 2008, Pazmino received a call from appellant, saying she had
    foxmd out where Cepeda and Rei lived and was coming to New York. She asked
    Pazmino to purchase her a cell phone (1026). Pazmino bought appellant a cellphone,
    but put it in her own name (1027-28). She gave appellant the cell phone when she


                                              18
     Case 1:18-cv-07252-AMD-LB Document 1 Filed 12/28/18 Page 31 of 55 PageID #: 31
'r




         arrived in New York the next day with Rosado (Pazmino 1029-30, 1039; Rosado
r
        1304).

              Rosado and appellant stayed with Pazmino for two or three days, during which
r       they drove to several repair shops in Corona, Queens looking for Rei, and located him
        in one such shop (Rosado 1304-05;Pazmino 1031). Appellant had brought a gun in
        a black box which she kept on top of Pazmino's television set in her bedroom
c

       (Pa2minol032). Rosado and appellant discussed killing Rei on Halloween (Pa2mino
       1031, 1282; Rosado 1306-08). Rosado at first refused, but agreed in order to ''get her
c
       off [his] back" after she threatened his family by commenting that she had an
       incarcerated brother with a "bad attitude" (Rosado 1306-08, 1311, 1395; Pazmino
       1031). Although he assented, he claimed that he never intended to follow through
      (Rosado 1311,1352).

             Appellant returned to Florida, leaving Rosado behind and her gun hidden in a
      closet in Pazmino's bedroom (Rosado 1308-09). Rosado testified that he intended to
      have Pazmino drive him, in her husband's silver car, to where Rei worked, and then
      use appeUanfs gun to shoot Rei (1363-64, 1395-96). On re-direct, Rosado claimed
      this was appellant's plan and that he never intended to carry it out or spoke to
     Pazmino about it. He denied that Pazmino was involved in the planning or execution
     of Rei s death (1395-96). Rosado and Paznuno hung out with Pazmino's fdends in
     Yonkers for a few hours, but when they returned to Queens,Pazmino told him that
     he could not stay in her apartment because her husband did not want him there
                                              19
r
    Case 1:18-cv-07252-AMD-LB Document 1 Filed 12/28/18 Page 32 of 55 PageID #: 32



       (Rosado 1310), or because Pa2irdno "didn't want to get finvolved] in" Rosado's plan
r
       to kill Rei (Pazmino 1035-36). She then took him to Penn Station and he spent the
       night in the station before returning to Florida(Pazmino 1036; Rosado 1310,1396).
C            When Rosado returned to Florida and told appellant he had not killed Rei, she
       demanded that he go back and do it, but he refused despite her repeated threats
      (1312). A few days later, however, appellant proposed that if Rosado would kill Rd,
c

      she would allow him to stay in the North Hale house rent free and continue to work
      for her (1312-14, 1350). Rosado, facing eviction firom his apartment, agreed (1312-
                November 11, 2008, Rosado and appellant left Florida in a gold colored
     Dodge Caravan that Rosado had borrowed hom a friend, and again headed for New
     York (1314-17; Maribel Ortiz 1456-57). Appellant did not bring her "regular" cell
     phone from Florida with her to New York (Rosado 1319). Using the ceU phone
     Pazmino had bought for her, appellant called Pazmino and told her she Was coming
     to New York on November 12, 2008, in order to commemorate the anniversary of
     her mother s death with family (1036). When Pazrnino later called appellant to find
     out when she would be amving, appellant said she was in New Jersey and that when
    she arrived in New York she would need to get something she had left at Pazmino's
    house (1037-38). In New Jersey, appellant and Rosado stayed with Kpnk            an
    acquaintance of appellant's through Pazmino, to rest for a few hours before
    proceeding to New York (Rosado 1317-19; Soto 1466-69). AppeUant thereafter called


                                            20
    Case 1:18-cv-07252-AMD-LB Document 1 Filed 12/28/18 Page 33 of 55 PageID #: 33
r




        Pazmino seiretal times to find out when she would be home (Rosado 1319; Pazmino
r
        1038).

              Pazmino got home on November 12, 2008, at about 2:00 p.m.; her fri^nH
r       "BeItT" and Belky's partner Erica, had driven her firom Yonkers to Queens and
        remained parked outside because Pazmino intended to return with them to Yonkers
       (Pazmino 1041-42, 1102-04; Belkis Sanchez 1560, 1570-72). When Pazmino rall>.rl
c

       appellant to ask what she needed firom her apartment, appellant told her a gun was in
       a drawer in the bedroom and told her to bring it to the comer of 60* Avenue and
      Galloway Street, about a block firom Pazmino's apartment (1040-41, 1265-66).
      Pazmino found the gun wrapped in a sealed black bag,which she did not open (1040-
      41). She had actually known that the gun was in the apartment because appellant had
      called her a few days after Rosado left in October, asked her why she had "sent Luis
      back to Flonda without doing what he was going to do," and told her she had left the
     gun (1275-77).

            Pazmino went in Belky's car to the location, and when she did not see
     appellant's car, called to ask where she was (1041-42, 1102-04, 1278-79); Appellant
     responded,"you didn't come alone,""are you afraid of me?",and told her to mmc to
     the comer alone (1041-42,1278-79). Pazmino walked to the comer,saw Rosado and
     gave him the gun, then retumed to Belky's car and left (Pazmino 1042-43; Rosado
    1322; Sanchez 1561).



                                             21
     Case 1:18-cv-07252-AMD-LB Document 1 Filed 12/28/18 Page 34 of 55 PageID #: 34
o




                Rosado returned to the Dodge and, he claimed, he and appellant drove to the
n
        shop where Rei worked and parked about half a block away (1324-35). At about 5:00
        p.m., Rosado got out of the vehicle and hid behind a school bus parked across from
C"      the shop. Rei came out of the shop about ten or fifteen minutes later and, as he
        walked towards his Jeep, Rosado came from behind the bus and shot him three times
                                                                                         t



        in the chest (1326-30,1349,1373-74). Rosado then ran back to the Dodge,jumped
0

       into the rear passenger seat, and appellant drove them away (1331, 1349). They
       headed to Florida;in Maryland, appellant threw the cell phone she had been using out
c
       of the car window (1332).^ Once in Rorida, Rosado kept the gun for about a week
       before returning it to appellant(1333-34; 1377-78).

^              Cepeda was informed of her husband's shooting on the evening of November
       12, 2008(899). Asked by a detective if Rei had any enemies,she gave him appellant's
K      name and said they had been "fighting" Jd.). On the same night while at Sanchez's

      house in Yonkers, Pazmino heard a news report of Rei's shooting (Pazmino 1046;
      Sanchez 1562). Sanchez called a friend who was an NYPD detective and the

      following night. Detectives Rivera and Pavese spoke to Pazmino at Sanchez's house

      (Pazmino 1073, 1117-18; Sanchez 1563-65). Pazmino told police "what she knew,"
'     but did not recall telling them of her role in delivering the gun to Rosado (1046,1088-

      ^        Phone tecotds showed calls to and fiom the cell phone on November 12, 2008, used cell
      towers in Queens at 60-15 Galloway Street and 50-54 98* Street and in Passaic New Jersey(Joseph
      Siecta, 1467,1487,1490,1495-98;People's Exhibits 50, 51). The last call made on the phone was at
      9:29 p.m. via a cell tower hi Aberdeen, Maryland (1499).

                                                      22
r
    Case 1:18-cv-07252-AMD-LB Document 1 Filed 12/28/18 Page 35 of 55 PageID #: 35



       89, 1258-60, 1285-86). She subsequendy spoke to the police several more times and
r
       showed them where she gave Ros^do the "package"(Pazmino 1258-60,1285-86; Det
       Ramon Mnnni>: 1590-91,1595).

r            On December 2,2008,Special Agent Tames Noblitt of the Florida Department
      of Law Enforcement assisted New York detectives who had come to Florida in the
      arrests of Rosado and appellant (Noblitt 1148-50; Munoz 1588-89). Noblitt, the
r

      detectives and members of the sheriffs department arrested Rosado outside his
      apartment where he was in the process of moving(Noblitt.1150-53;Rosado 1338-39).
c
      Before he was taken away, Rosado told his gidfdend to call appellant (Rosado 1340;
      Noblitt 1154). Noblitt and others, including Detectives Munoz and Milan, then went
     to appellants house (1154-55). When they knocked about 15 to 20 minutes later

     appellant, wearing pajamas, answered her door, allowed them to come in and, after
     being told she was under arrest, changed into appropriate attire in the presence of a
     female officer, before being taken to the precinct (1155-58). Police did a cursory
     search of the house to make sure no one else was there (1157).
           The next day police searched appellanfs residence pursuant to a warrant and
    found, among other things, a Glock, ammunition and magazines in an unconcealed
    duffel bag in appellanfs closet (Noblitt 1165-67; Munoz 1582-84; People's Exhibit
    36). Discharged shell casings recovered ftom the street near Rei's body, a bullet from
    the floor of the ambulance in which Rei was transported to the hospital, and a bullet
    recovered from Rei's body, all came from this gun (Hayter 762; Police Officer Brian
                                              23
    Case 1:18-cv-07252-AMD-LB Document 1 Filed 12/28/18 Page 36 of 55 PageID #: 36
r




       Leguemic 787; Det Robert              821; Det Frandsco Cflsfilln 1398-1400; Det
r
       Gregory Dicostanzo 1446-48). On November 2, 2008, appellant had reported the
       gun stolen and stated that she thought Pazmind, who had been visiting that summer,
C      might have taken it when she returned to New York peputy Sheriff Thomas Steiti
       1212-15, 1222). The police also seized various documents from appellant's house,
      including a credit application, dated December 2, 2008, aUegedly forged in the name
C

      ofFlor Cepeda (Noblitt 1170,1182-83; Munoz 1594; Cepeda 978).

      The Defense Case


             Yoselin Amarante, appellant's former in-laWj recalled that appellant visited her
      home in Tampa sometime around mid-November 2008(1606-08), She did not know
      the precise date, but recalled that it was before Thanksgiving, and that appellant was
     sad because it was the anniversary of her mother's death (1608, 1612, 1617,1623).
     Appellant's brother, Yacell Gomez, testified that their mother died on November 12,
     2006 (1631-32, 1664). Amarante had informed appellant's attorney about appellant's ^
     visit two years earlier, and had informed family members in December 2008 (1614).
            Gomez saw appellant, Rosado and Pazmino together in New York on October
     29, 2008 (1651-52, 1665). Appellant's and Gomez's father was in Tampa, Florida in
     the summer of 2008 staying with a cousin, not with appellant (1634, 1665). When
     Gomez was a child, their father worked in law enforcement in Puerto Rico as a



                                              24
r
    Case 1:18-cv-07252-AMD-LB Document 1 Filed 12/28/18 Page 37 of 55 PageID #: 37



         special Deputy" who transported inmates (1635). Gomez, one of six siblings, had
r
        never been convicted of a crime (1632).

       The Rebuttal
r
              Lieutenant Frank Torre.s and Detective Richard McCabe. of the Queens
       District Attorney's Office, interviewed Amarante in a surprise visit to her home on
c      May 27, 2014 (1667-69, 1674). Amarante told them that the day appellant was with
      her was between mid-November and early December,2008,and that she remembered

C     this because at the time appellant visited, Amarante was expecting her sister to fly in
      from Portugal before Thanksgiving, and her brother to arrive on December 3, 2008

      (1671-73).
C


      The Summations


Q            Defense coimsel argued, principally, that Vasilantonakis's testimony that the
     getaway car was silver proved that Rosado and Pazmino, using Pazmino's silver car,

     were the ones who planned and executed Rei's homicide (1690-93), and that their

     intention was not only to kill Rei, but to firame appellant(1713). Counsel      argued
     that Rosado admitted on cross-examination that on Halloween, he and Pazmino

     drove Pazmino's silver car to Rei's shop intending to kill him, and that he changed
     that testimony on redirect examination because he had a cooperation agreement with
     the district attorne/s office.



                                                  25
    Case 1:18-cv-07252-AMD-LB Document 1 Filed 12/28/18 Page 38 of 55 PageID #: 38
r




              The prosecutor argued that defense counsel was "trying to distract the jury
r
       from all the evidence that shows her client is guilty" (1717) and that counsel "didn't
       let the facts get in the way of her arguments" (1718). He also contended there was
r      no evidence that Pazmino had a silver car (1718), and that the silver car "does not
       exist"(1747).

              The prosecutor also contended that Rosado was not the first person appellant
r

      asked to kill Rei; she had asked her father who "would do it but he didn't care if
      anyone else was present" and a customer who for $3,000 would only put Rei in the
      hospital and would need $10,000 to kill him (1732-33).
             The prosecutor remarked that the properties appellant transferred to and from
      Cepeda did not prove they were in a relationship, but rather evinced "heavy tax
     evasion" by appellant (1757). Defense counsel's objection was overruled Jd.). The
     prosecutor then expounded on the argument, referting to an August 2006 transfer of
     property to Cepeda that the foUoydng year Cepeda quit claimed back to appellant
     (1757-58). Defense counsel's objection was again overruled (1758). The prosecutor
     continued, citing Cepeda s testimony that she gave letters addressed to her from the
     Department of Revenue to appellant, and stating "The Department of Revenue in
    Florida was looking for taxes on the property because the defendant transferred them
    to her for a year firom '06 to '07 (1758). Defense counsel's objection was overruled
    (Id-)-    prosecutor then concluded:



                                             26
r   Case 1:18-cv-07252-AMD-LB Document 1 Filed 12/28/18 Page 39 of 55 PageID #: 39



                     Two properties she never lived in, two properties she never
r
                     got a dime from, but the defendant quit rlaims them to her
                     and then back to her specifically without knowing whafs
                     on the document. She wants to tell you that's a suggestion
                     there s some relationship here. It's her getting out from
                     under the dire taxes and putting it in the name of an illegd
r                    person (1759).

              The prosecutor also argued that the tampering with physical evidence charge
       referred to "[appellant] secreting the gun in her home so that it wouldn't be found"
      (1765)[emphasis added].

             At the close of summations defense counsel inoved for a mistrial based upon
c
      the prosecutor's "statement that [appellant] had committed tax fraud" (1767). The
      court denied the motion on the ground that, "in light of the charge of murder, the
      fact of some      evasion, if that's how you deem it, is quite minimal" and that by
      putting "those documents"in evidence, defense counsel had opened the door for the
      prosecutor to "formQ an aigument that he believes supports the tme underlying basis
      of that document" (1769). The court stated that if there was any error, it was
     harmless and that it might give the jury a curative instruction. Defense counsel asked

     the court to give such instmction (1770).


     The Court's Charge and the Verdict

           Durmg its final charge the courtinstructed the jury as follows:
                 Evidence concerning an allegation of tax evasion or tax
                 fraud regarding the use of documents that contained Flor
                 Cepeda's signature and other documents in that same batch
                 that contained what is purported to be the signature of Flor
                                                 27
r
    Case 1:18-cv-07252-AMD-LB Document 1 Filed 12/28/18 Page 40 of 55 PageID #: 40



                     Cepeda, this evidence may be considered by you only as it
r
                     bears on the significance or insignificance of the depth or
                    lack of depth of the relationship that existed between the
                    defendant and Flor Cepeda. Nothing else. This is not tax
                    court and there's no such issues before you to resolve
                    (1784).
r


              The charges of murder in the second degree, criminal possession of a weapon
       in the second degree (two counts), and tampenng with physical evidence were
c

       submitted to the jury (1791-97).
              The court instructed the jury that it must not consider evidence of bad acts or
c
      uncharged crimes as proofofpropensity to commit the charged crimes (1783).
             With respect to the tampering count, the indictment charged the following:
^                  The defendants, on or about November 12. 2008. in the
                   County of Queens, acting in concert with each other, with
                   the belief that a pistol was about to be produced or used in
                   a prospective official proceeding, and with the intent to
p                  prevent such production or use, they suppressed said pistoL
                   by an act of concealment, alteration or destruction
                   [emphasis added](See Indictment).

            The court instructed the jury that it could convict appellant of tampering with
     physical evidence ifit found:

                  One. That on or about November 12. 2008. in the County
                  of Queens, the defendant, Ms. Gomez, acting in concert
"                 with another person, suppressed phvsical evidence, by an
                  act of concealment, or alterations, or destruction.

                  Two. That the defendant did so believing that such physical
;                 evidence was about to be produced or used in a .
                  prospective official proceeding.

                                               28
    Case 1:18-cv-07252-AMD-LB Document 1 Filed 12/28/18 Page 41 of 55 PageID #: 41
r




                        Three. Defendant did so intending to prevent such
r
                        production or use (1797)[emphasis added].

                 The court repeated this charge when, during deliberations, the jury asked that
          the court reread all ofthe elements of all of the crimes (1813,1820).
r
                The jury convicted appellant of all of the charges (1823-24).
          The Sentencing
c
                Appellant came to the United States from the Dominican Republic in 1991,
          and became a naturalized citizen in 2001; she lived in New York for nearly 16 years
         before moving to Florida in 2006 (PSR 5, 6). She graduated from law school in the

         Dominican Republic and was licensed to practice law there (PSR 5).
                With both parents deceased and single with no children, appellant was close to
         her siblings and nieces and nephews(PSR 5). Appellant's sister, Yaraliz Amezquita, a
         high school teacher in Massachusetts, submitted a letter in support of appellant on
         behalf of all her siblin^."^ She was at a loss regarding appellant's crime, which
      contrasted with the "loving and caring person who took care of her siblings all of her
     life" and was a "role model" for the entire family. Amezquita recalled how appellant
     helped their mother care for her younger siblings and how she helped support the
     family when their parents were not working. Jhoeny Gomez, appellant's eldest niece,
     a former teacher seeking her nursing degree in vascular surgery, described appellant's
     ^        The letters were filed with the court on July 8, 2014, however they were not found in the
     court file. Copies of the letters obtained from trial counsel's file ^e therefore submitted as Exhibits
     with this brief. An additional letter, submitted by Reverend Delores Barret, could not be located as
     of die time this brief was filed, but will be submitted as an additional exhibit for the court's
     consideration should appellate coimsel obtain it
                                                        29
r
    Case 1:18-cv-07252-AMD-LB Document 1 Filed 12/28/18 Page 42 of 55 PageID #: 42



        commission of the crime as "out of character." Appellant had helped raise Jhoeny
r
        and took her to Kingdom Hall and "preaching" in the community, and involved her
       and other cousins in recreatipnal activities in the chxirch. Appellant also took Jhoeny
r      and her cousins on trips to Disney World. Appellanfs brother Yacell Gomez, a
       salesman, told the probation department that appellant was "a great person" who was
       "religious, hard-working, and had no issues with substance use, or any other areas"
c

      (PSR 5).

             At sentencing, defense counsel asked the court not to sentence appellant
c
      vindictively because she went to trial and to consider that Rosado, who actually killed
      Rei, would receive only 16 years' imprisonment (S 9). Appellant wrote on her own
      behalf and addressed the court, maintaining her innocence and asking for lenience (S
      10-11). The prosecutor recommended that the court impose the maximum sentences,
     and that it impose the tampering sentence consecutively(S 8-9).
            The court concluded, based on the letters submitted on appellant's behalf, that
     appellant became a provider and caregiver for illegal immigrants, but in return
     demanded "unquestioned" loyalty and punished "disloyalty," and that appellant had
     Rei kilied for disloyally in business and in failing to let appellant have his wife(S 14-
     15). Calling appellant "conniving, deceitfiil, deceptive and cunning," the court
     sentenced her to concurrent prison terms of twenty-five years to life for murder in the

     second degree and fifteen years for each count of criminal possession of a weapon in
     the second degree, and a term of five-years' post release supervision (S 16-17). It
                                                30
■ r
      Case 1:18-cv-07252-AMD-LB Document 1 Filed 12/28/18 Page 43 of 55 PageID #: 43



         sentenced her to a consecutive prison term of one and a third to four, years for
r
         tampering with evidence (S 17).


                                            ARGUMP.NT
r
                                              POINT T


                     THE COURT'S REMARKS,INCLUDING BERATING
                     ONE PROSPECTIVE JUROR WHO SAID HE COULD
c
                     NOT BE FAIR AND FALSELY TELLING OTHERS
                     THAT THEY WOULD BE REQUIRED TO TAKE A
                     TEN-WEEK ENGLISH COURSE, HAD A CHILLING
                     EFFECT ON JURY SELECTION THAT DEPRIVED
                     APPELLANT OF HER RIGHTS TO A JURY CHOSEN
                     ACCORDING TO THE LAW,DUE PROCESS AND A
                     FAIR TRIAL. U.S. CONST., AMENDS. VI, XIV; N.Y.
                     CONST.,ART. 1 SEC.2; C.P.L.§ 270.15.


              The court made blistering comments to one prospective juror, a police officer
C      who said he could not be fair, telling him he did not belong in a courtroom and
       ordering him to get out of the courtroom. It then falsely told several prospective
       jurors who said they had language deficiencies that it did not beHeve them and that

       they would have to take a ten-week English course. These and other comments

       created a chilling atmosphere that discouraged prospective jurors from being candid
       regarding matters affecting their ability and qualifications to serve, as evidenced by
       several jurors mid-selection comments,including one juror who had been "afiaid" to




                                                 31
Case 1:18-cv-07252-AMD-LB Document 1 Filed 12/28/18 Page 44 of 55 PageID #: 44



                                             POINT I


    THE STATE COURT'S DETERMINATION THAT PETITIONER WAS NOT
    DEPRIVED OF A FAIR TRIAL BY IMPROPER REMARKS MADE BY THE
    SUPREME COURT TO PROSPECTIVE JURORS DURING VOIR DIRE IS
    WITHOUT MERIT,IS BASED ON AN UNREASONABLE APPLICATION OF THE
    LAW


       1. After some preliminary remarks, the court informed prospective jurors how long
          the trial would last and whether anyone, as a result of**pressing business" or
          ^'personal reasons", would be imable to serve (voir dire 41,100-01). The court
          individually questioned those who raised their hands. One ofthe first ofthese
          prospective jurors was a police officer, who stated that his ''professional bias"
          would prevent him firom being fair to the defendant, and that he knew "as a police
          officer if you're going this far with the charge, I would say that the evidence is
          pretty..."(voir dire 49-50). When being asked by the court whether as a pohce
          officer, the presumption ofinnocence meant anything to hinii the officer
          responded that he understood what it meant, but that "speaking in all honesty" he
          would be biased against the defendant(voir dire 91). The prospective juror
          further stated that while he "would like to say he would give [the defendant] the
          benefit ifthe doubt,"at the end ofthe day I don't want to second guess myself
          and hurt someone else"(voir dire 52). This was all stated in fi*ont ofthe panel of
          prospective jurors, whereas some ofthese prospects became actualjurors in
          Petitioner's trial, thereby violating Petitioner's right to have a jury chosen
          according to the law, with that being said, her right to be tried by a fair and
          impartialjiuy.
      2. Upon being released, the court then stated: "This is...in my estimation, one ofthe
          pitfalls of what you can have in a criminaljustice systenx You cannot have a
          system where without any evidence whatsoever or knowing anything about any
          case simply because someone is arrested or ends up in a trial situation, that you
          canjudge that they are guilty of whatever it is they are charged with. For those
          words to come out ofa pohce officer is, fi-ankly, sickening. That's just my
          personal opinion, okay"(voir dire 53)
Case 1:18-cv-07252-AMD-LB Document 1 Filed 12/28/18 Page 45 of 55 PageID #: 45



       3. It is Petitioner* beliefthat these improper comments by way ofa prospective juror
           strongly violated her right to a fair trial due to the other potentialjurors having
           already heard the unfair comments by the police officer, indicating that Petitioner
           was, in all likelihood, guilty. This violated Petitioner's presumption ofinnocence
           which, as a result, violated Petitioner's right to a jury chosen according to the law.
           Due Process, and a Fair Trial.
       4. Moreover, it is Petitioner's argument that the state court relied on an unreasonable
           application ofthe law with respect to affirming her conviction. The Second
           Department cites People v. Mason. 132 A.D.3d 77 in support oftheir
           determmation however the court in Mason. Tsupra) specifically deals with the
           "improper questions and remarks made by the prosecutor during cross-
           examination and summation", contrary to the situation in Petitioner's case. In
           Mason,(suprah the court states"the court's alleged misconduct did not constitute
           a mode ofproceedings error exempting him form the rules in preservation",
           whereas in Petitioner's case, the Court's statements constituted a **mode of
           proceedings" error, thereby denying Petitioner her right to a fait and impartial
          jury.
       5. The Court questioned prospective jurors who said they had trouble understanding
           English before telling them it did not believe them and excusing them, stating that
           they would be sent to English classes for ten weeks. The court then asked
           prospective jurors who asked to be excused for job-related reasons what their
           employees would do ifthey were *lut by a bus"(V 60,122),"a train ran over
           your legs"(V 62), or broke both your legs(V 103), and did not excuse them(V
          60,62,103,122).
       6. A defendant has a constitutional right to a trial by a particular jury chosen in
           accordance with the law, in whose selection the defendant has had a voice. People
           V. Buford. 69 N.Y.2d 290(1987). The process by which juries are seated,
          examined, excused for cause and by peremptory challenge, and sworn as trial
          jurors is prescribed by CPL 270.15". Section 270.15 requires that the court put to
          prospective jurors "questions affecting their qualifications to serve as jurors in the
          action" and that counsel for "[e]ach party...be afforded a fair opportunity to
Case 1:18-cv-07252-AMD-LB Document 1 Filed 12/28/18 Page 46 of 55 PageID #: 46



            question the prospective jurors in the action" and that counsel for each party be
            afforded a fair opportunity to question the prospective jurors as to any unexplored
            matter affecting their qualifications", CPL §270.15 (l)(b)(c). All ofthe foregoing
           statutes are governed by the U.S. Constitution, thereby evincing a violation of
           Petitioner's 6^ Amendment right as well as Due Process. While a trial court has
           broad discretionary power to regulate the conduct ofjury selection,"its discretion
           must be exercised consistent with the essential demands offairness." United

           States V. Barnes. 604 F.2d 121 (1979). Its actions must therefore be in accord
           with "the purpose ofthe voir dire". Barnes(supraV It is Petitioner's argument
           that the purpose ofvoir dire is for the defendant to choose a fair and impartialjury
           according to the law, indicating that the trial court abused its discretion which
           subsequently violated Petitioner's right to a fair trial and Due Process.


                                              POINT II


    PETITIONER WAS DEPRIVED OF HER CONSTITUTIONALLY PROTECTED
    RIGHT TO A FAIR TRIAL DUE TO HIGHLY INFLAMMATORY REMARICS BY
    THE PROSECUTOR DURING SUMMATION.LIKEWISE THE STATE COURT'S
    DETERMINATION OF FACTS IN LIGHT OF THE EVIDENCE PRESENTED WAS
    UNREASONABLE.

       7. During summation,the prosecution suggested that the main defense argument—
           that Vasilantonakis saw the shooter flee in a silver car and only Pazmino had a
           silver car—was pure fantasy. In feet, however, Pazmino did have access to the
           silver car belonging to her husband and Rosado had testified he planned to use it
           in carrying out Rei's murder when he was in New York the first time. Rosado
           backtracked on that testimony on redirect, claiming he never planned to carry the
           murder out, but the prosecutor's suggestion—^that the silver car and Rosado's plan
          to have Pazmino drive it was fabricated firom non-existent testimony—^was
          untrue. The prosecutor's mischaracterization ofthe evidence in an attempt to gut
          the defense was improper.
       8. It is Petitioner's assertion that the improper comments by the prosecution violated
          her right to a fair trial. The Second Department, in their opinion, stated that **most
Case 1:18-cv-07252-AMD-LB Document 1 Filed 12/28/18 Page 47 of 55 PageID #: 47



           ofthe challenged remarks constituted a fair response to arguments made by
           defense counsel during summation, or constituted fair comment on the evidence,
           and did not denigrate the defense"(See People v. Gallowav. 54 N.Y.2d 396;
           People V. Ashwal. 39 N.Y.2d 105). However, it is Petitioner's argument that the
           State Court's determination offacts in light ofthe evidence Presented was
           unreasonable as the holding in Williams v. Tavlor. 529 U.S. 362(2000)states that
           *the federal court should ask whether the state court's application ofclearly
           established federal law was objectively unreasonable".
        9. With respect to the unreasonable application ofclearly established federal law,
           Petitioner asks this Honorable Court to consider the fact that the Second

           Department cited People v. Mason. 132 A.D.3d 111 in order to support their
           opinion which stated 'The defendant's contention that she was deprived ofa fair
           trial by improper remarks made by the Supreme Court to prospective jurors
           during voir dire is without merit". However, it is Petitioner's assertion that the
           holding in Mason,(supra)is unavailing due to its holding pertaining to improper
           comments by a prosecutor during cross-examination, therefore Petitioner argues
           that there has been an unreasonable application offacts in light ofthe evidence
           presented.


                                              POINT III

       PETITIONER WAS DEPRIVED OF EFFECTIVE ASSISTANCE OF COUNSEL

       10. During trial, defense counsel pursued a flawed alibi which deprived Petitioner of
           her constitutionally protected right to effective assistance ofcounsel that is
           guaranteed by the U.S. Constitution(6^ Amendment). The entire defense that
          Petitioner relied upon was the testimony ofYoselin Amarante who was
           specifically called to express that Petitioner was with her in Florida during the
          tinie ofthe murder, thereby negating any theory ofthe prosecution. However, due
          to lack ofpreparation, when being questioned as to Petitioner's whereabouts on
          the day ofthe incident, Ms. Amarante's response was as follows:
       Q-Now,I'm going to ask you about a specific time in November 2008. In November
       of2008, do you remember Ynma Gomez coming to your house?
Case 1:18-cv-07252-AMD-LB Document 1 Filed 12/28/18 Page 48 of 55 PageID #: 48



        A-Yes.

        Q-Describe what you remember about that particular day.
        A-I had made her some-because she was not feeling well from her period, and it was
       the Anniversary ofher Mother's death.
        Q-And on that day, the anniversary ofher Mother's death, did she come to your
       house or-did she come to your house, if you remember,or did you go to her ho use?
       A-She came to my house.
       Q-Was there anyone else at your house at the time?
       A-Yes, my sister was in my house.
       Q-Do you recall—ifyou recall, at around the time Ms. Gomez arrived at your house
       on that date, the Anniversary ofher mother's death, do you recall, if you recall, at
       approximately what time Ms. Gomez arrived on that date, on the Anniversary ofher
       Mother's death?

       A-No,I really don't remember
       Q-Do you remember ifit was daylight or evening
       A-It was the afternoon. I think it was the afternoon.

       Yoselin Amarante. Cross Examination(T. 1615)
       Q-Do you as you sit here now,know what day in November 2008 she was with you?
       A-Not exactly, I don't remember.
       11. Ms. Amarante's failure to attest with certainty that Ms. Gomez was present with
       her on the day ofthe incident, presented a flawed ahT^i which denied Petitioner her
       right to a fair trial as well as effective assistance. Ms. Amarante's uncertainty
       precluded Petitioner from having a notice ofalibi which is recognized ofa defense
       witness which implicates the defendant's Sixth Amendment fundamental right to
       present witnesses in his or her defense(See Tavlor v. Illinois. 484 U.S. 400(1988)).
       Defense Counsel's failure to adequately prepare Ms. Amarante for testimony during
       trial, violated Petitioner' 6^ Amendment right to providing an appropriate defense
       which entailed proffering evidence which was exculpatory in nature, thereby
       violating Petitioner's Due Process rights.
Case 1:18-cv-07252-AMD-LB Document 1 Filed 12/28/18 Page 49 of 55 PageID #: 49



        12. As set forth under Strickland v. Washington. 466 U.S. 668(1984)Petitioner
            argues that counsel's performance was deficient and that counsel's deficiency has
            prejudiced Petitioner. Counsel's errors were so serious that it undermined
            Petitioner's 6^ amendment right to a fair trial. It is Petitioner's argument that
            there is a reasonable possibility that had it not been for coimsel's unprofessional
            errors, the results ofthe proceedings would have been different. The Court in
            Henry.409 F.3d at 65 states "An afibi defense is fi-aught with danger, for an
           attempt to create a false alibi is generally accepted as evidence ofconsciousness
           ofguilt".
        13. Defense counsel elicited an ahbi for an improper date, which could not have been
           a strategy since defense coxmsel undoubtedly, knew when the crime occurred.
           Therefore, her representation fell below an accepted level ofprofessional
           competence.
        14. Likewise, trial counsel failed to conduct appropriate investigations by failing to
           contact three witnesses whose testimony could have been exculpatory in nature.
           The good character or reputation ofthe accused is not a defense as a matter of
           law, but is a fact for the jury's consideration in connection with other,facts. A
           defendant is allowed to introduce evidence ofhis or her good character and
           reputation, where such evidence has reference to a trait in the offense with which
           he or she is charged, HofSnanv. State. 95 So.2d 643(2007). A defendant in a
           murder prosecution is denied effective assistance ofcounsel where the
          defendant's claim that he or she has given defense counsel the name and address
          ofa crucial witness, who counsel fails to contact, is supported by the
          corroborating affidavit ofthe witness in question.(See People v. Castaneda. 189
          A.D.2d 890(1993)).
       15. Petitioner avers that defense counsel's failure to conduct appropriate
          investigations for witnesses who could have potentially proffered exculpatory
          information for the defense, was absent strategic explanation or other legitimate
          explanation for her shortcomings. Likewise, Petitioner has been prejudiced by the
          failure to contact such witnesses where had they been called; there is a reasonable
          possibility that the results ofthe proceedings would have been different. The
Case 1:18-cv-07252-AMD-LB Document 1 Filed 12/28/18 Page 50 of 55 PageID #: 50



           primary witness whom Petitioner advised defense counsel to contact, to no avail,
           was Ramon Diaz who was mentioned in the trial record (T. 1051). Mr. Diaz had
           the capabihty oftestifying about Petitioner's good character. Although the good
           character or reputation ofthe accused is not a defense as a matter oflaw, it is a
          fact for the jury's consideration with other facts, Hallenerenv. State. 14 Md.App.
          43,286(1972).
       16. Moreover Diaz had the capability oftestifying to the truthfulness concerning the
          relationships of all parties with Petitioner. Being that Diaz employed aU parties in
          the case, he had awareness oftheir circumstances on a personal level. Likewise,
          Mr. Diaz had the potential to impeach the credibiHty ofFlor Cepada's denial ofan
          acrimonious relationship with Petitioner. Inasmuch as potentially exculpatory
          witnesses are concerned that defense counsel failed to call includes Victoria

          Alvarez who was mentioned during Petitioner's trial. Ms. Alvarez was the
          attorney who prepeared all ofthe legal documents such as(Last Will, Power of
          Attorney, Health Care Proxy, etc.) for Petitioner and Ms. Flor Cepeda. This
          attorney had the capabihty oftestifying concerning the veracity and authenticity
          ofsuch documentation that would not have been admitted into evidence, whereby
          the ruling ofthe court would have been different with respect to admitting such
          documentation into evidence, thereby establishing the prejudice prong set forth
          under Strickland (supra).
       17. The final witness that defense counsel failed to call is Donna Garcia who also
          worked for Ramon Diaz but was further acquainted with all parties outside of
          work. Ms. Garcia was further acquainted with Petitioner, Pazmino and Cepeda
          for years. Being that Garcia was cognizant ofthe actual relationship between
          Petitioner, Cepeda, and Pazmino, defense counsel's falure to call this witness
          constituted prejudicial error, which rendered Petitioner's trial fundamentally
          unfair.

       18. Petitioner asserts that'The Sixth Amendment does not provide merely that a
          defense shall be made for the accused; it grants to the accused personally the right
          to make his defense...the right to defend is given directly to the accused, for it is
          he who suffers the consequences ifthe defense fails", Faretta v. California. 422
Case 1:18-cv-07252-AMD-LB Document 1 Filed 12/28/18 Page 51 of 55 PageID #: 51



           U.S. 806(1975). As such,"Certain decisions regarding the exercise or waiver of
           basic trial rights are ofsuch moment that they cannot be made for the defendant
           by a surrogate", Florida v. Nixon. 543 U.S. 175 (2004); McCovv. Louisiana. 138
           S.Ct. 1508(2018). Petitioner further contends that "the right to defend is personal
           and a defendant's choice in exercising that right 'must be honored out ofthat
           respect for the individual which is the lifeblood ofthe law"., McCov(supra)
          (quoting Faretta (supra)!.
       19. Counsel must respect those fundamental decisions, even ifhe disagrees with
           them. A lawyer cannot usurp his client's constitutional right to chart the course of
           her defense- a choice reflecting,"what the client's objectives in fact are", because
           ultimately, the defendant's life and liberty are at stake, not her lawyer's life.


                                           POINT IV

         THE FACTUAL DETERMINATION BY THE STATE COURT WAS NOT

                                SUPPORTED BY THE RECORD

       20. Petitioner argues that the presumption ofcorrectness is not irrefutable. "Ifa state
           court determination is fairly supported by the record, and thus presumed correct,
          the Petitioner in an evidentiary hearing may nonetheless prevail by shouldering
          the burden by establishing 'by convincing evidence that the factual determination
          by the State Court was erroneous", Laffertv v. Cook. 949 F.2d 1546(1991).
          Being that'The presumption ofcorrectness obtains unless one ofthe
          circumstances Hsted in section 2254(d)(1)to(7) exists, unless the [state court]
          determination is not fairly supported by the state court record, or unless the
          petitioner shows by convincing evidence that the factual determination by the
          state court is erroneous", see Tinslev v. Bore. 895 F.2d 520(1990).
       21. Petitioner contends that the factual determination given by the state court that
          'Turther, the Supreme Court properly sustained the defendant's objections to
          certain improper comments and corrected any possible prejudice by issuing
          curative instructions". People v. Gomez. 153 A.D.3d 724(2017)is not supported
          by the record with respect to curative instructions being given for each prejudicial
          comment made during summation. The Second Department's uncertainty to this
Case 1:18-cv-07252-AMD-LB Document 1 Filed 12/28/18 Page 52 of 55 PageID #: 52



            aspect is depicted in their statement'To the extent that some ofthe prosecutor's
            other comments were improper, any error was not so egregious as to have
            deprived the defendant ofa fair trial".
        22. Despite Second Department's statement "the court providently exercised its
           discretion in determining that the probative value ofthe evidence outweighed any
           prejudice to the defendant", People v. Gomez, (supra), this is not supported by
           the record being that the record demonstrates that without these prior allegations
           ofan acrimonious relationship between Petitioner and Ms. Cepeda as well as
           threats aimed at Mario Rei, it would be quite difficult to determine that Petitioner
           had any motive at all to allegedly participate in this crime. Evidence ofthese
           prior bad acts provided ample background, motive, and intent evidence, which
           was highly prejudicial to Petitioner. The evidence ofthese prior bad acts, did, in
           fact, denigrate the defense, contrary to the Second Departments' decision,
           therefore. Petitioner argues that this opinion is not supported by the record. In
           rebutting such presumption ofcorrectness. Petitioner need only establish by a
           preponderance ofthe evidence that her right to a fair trial has been violated (See
           Tamavo-Reves v. Keenev. 926 F.2d 1492(1991)), a burden which Petitioner has
           clearly met.
                                         POINT V

             THE PROSECUTION VIOLATED BRADY,THEREBY VIOLATING
                 PETITIONER'S FUNDAMENTAL RIGHT TO A FAIR TRIAL
       23. The Fifth, Sixth, and Fourteenth Amendments to the United States Constitution
          impose an absolute obhgation on a prosecutor to disclose to the defense favorable
          evidence "material either to guilt or punishment",(Bradvv. Maryland. 373 U.S.
          83, 87(1963). Failure to do so will violate Due Process. Under the Federal
          standard, evidence is material ifthere is a "reasonable probabihty" that, had the
          prosecution timely disclosed the evidence, the results ofthe proceedings would
          have been different.

      24. Defense Counsel made a specific request to turn over the documents they received
         for the subpoena ofco-defendant Luis Rosado's telephone records, the T-mobile
         2008 cell sites(T. 698), as well as the information recovered in a search warrant
Case 1:18-cv-07252-AMD-LB Document 1 Filed 12/28/18 Page 53 of 55 PageID #: 53



           executed on Petitioner's AOL account(T. 694). The prosecutor's response to
           such request was "Judge, with respect to Mr. Rosado's telephone records I
           subpoenaed, defendant's telephone records I subpoenaed. I'm not introducing
           either one ofthose records. I'm not even sure I have them. I know they were
           subpoenaed. I don't believe we have them. We may have them,I don't plan on
           using them"(T. 695). Despite Mr. Clark not intending on using the foregoing
           records during trial, the prosecution still had an ongoing obligation to disclose
           such material under the GPL §240.22(h)statute.
        25. As such, the defense could have impeached the credibility ofwitnesses such as
           Luis Rosado and Gioconda Pazmino being that it would have undoubtedly
           established a close relationship between one another, a relationship they denied
           during their testimony. Rosado's phone records would have established that he
           had continued communicating with Pazmino, after Pazmino left Tampa, Florida in
           September of2008. This was a fact that the prosecutor denied, trying to establish
           that Rosado and Pazmino just had "a work relationship" that lasted only three
           weeks, as he argued during summation, attacking the defense theory that
           Petitioner was fi*amed by Rosado and Pazmino.Being that Rosado's phone records
           could have shown his activities the days before the date ofthe crime.
       26. Petitioner's phone records had the potential to reveal information favorable to her
           that could have potentially impeached Ms. Cepeda's and Pazmino's testimony.
           With respect to Petitioner's phone records, defense counsel argued,"So ifhe has
           the records and they are arguable Brady material, he can say she didn't bring her
           phone. But if he has the records, I demand they be turned over. Ifthere's cellular
           records that shows my client's phone was answering in Florida, it's Brady
           material(T. 697). Nondisclosure ofRosado's and Petitioner's phone records
           prevented the defense from conducting a proper cross-examination ofRosado and
           Pazmino, thereby violating her right to a fair trial. For these reasons. Petitioner is
           requesting permission under rule 6(a) ofthe Federal Rules ofCivil Procedure for
           discovery ofthe portions ofBrady material that was not turned over to the
           defense. Specifically, Petitioner is requesting the conq)lete T-Mobile phone




                                                                                               10
Case 1:18-cv-07252-AMD-LB Document 1 Filed 12/28/18 Page 54 of 55 PageID #: 54



           record, the T-mobile 2008 cell cites as well as the information recovered in a
           search warrant executed on Petitioner's AOL account.

        27. Petitioner argues that the unavailability ofsuch records violated her right to a fair
           trial being that such information was material and had the prosecution turned such
           material over to the defense; there is a reasonable possibility that the outcome of
           the proceedings would have been different. Petitioner asserts that the phone
           records and AOL documents were exculpatory in nature arid could have
           established Petitioner's constant communication with Flor Cepeda prior to the
           passing ofPetitioner's mother. This information was crucial to the defense in that
           Ms. Cepeda denied being in a relationship with Petitioner(contrary to what
           material would have displayed) and had not communicated with Petitioner before
           Petitioner's mother passed on November 12, 2006.
        28. The absence ofthe state to turn this over to the defense was ofsuch prejudicial
           nature that it violated the due process rights under Brady as well as Petitioner's
           right to a fair trial.
                                          POINT VI

    PETITIONER WAS DEPRIVED OF A FAIR TRIAL BY THE ADMISSION OF
     UNNECESSARY          AND       UNDULY PREJUDICIAL TESTIMONY THAT SHE
    PREVIOUSLY SOLICITED INDIVIDUALS TO KILL OR FRAME THE DECEDENT

       29. There was an extensive amount of testimony regarding Petitioner's business
           relationship with, and threats aimed at, Mario Rei, as well as her romantic interest
          in his wife Flor Cepeda, that, provided ample backgroimd, motive and intent
           evidence. In allowing the sensational testimony that Petitioner tried
          unsuccessfully to recruit her father and, later, a drug-dealing customer, to kill Rei,
          and another individual to purchase and plant drugs in Rei's house, the court failed
          to properly balance the extraordinary prejudicial effect of this evidence against its
          limited additional probative value.
       30. This unnecessary evidence was the height of propensity evidence, made worse by
          the admission of the unnecessary chilling responses of the potential hitmen, and
          cast such a long shadow on the trial as to deprive Petitioner a fair trial. The Court
          in McKinnev v. Rees. 993 F.2d 1378 held that a state prisoner's use ofother acts"



                                                                                                11
Case 1:18-cv-07252-AMD-LB Document 1 Filed 12/28/18 Page 55 of 55 PageID #: 55



          as character evidence was fiindamentally unfair in violation of due process
          principles and warranted federal habeas corpus relief under the Brecht test for
          harmless error; *The analysis that leads us to conclude that the erroneous
          admission of propensity evidence rendered McKinney's trial fundamentally unfair
          in violation of the Due Process Clause is similar to the analysis we must
          undertake to determine whether his conviction must be set aside on collateral

          review", McKinnev. (supral.This kind of error is *trial error' that necessitates
          habeas relief when it results in grievous wrong to a defendant at the hands of the
          state. Petitioner requests this Honorable Court to assess the prejudicial impact of
          constitutional error in a state-court criminal under the 'substantial and injurious
          effect' standard set forth in Brecht v. Abrahamson. 507 U.S. 619(1993).
                 Wherefore, Petitioner prays this Honorable Court to grant immediate
                 release, or, in the alternative, discovery as well as an evidentiary hearing
                 in order to demonstrate the egregious violations of federal law for which
                 she is currently imprisoned for.


                                                       Respectfully Submitted,




                                                       Y^mEmaoa Gomez
                                                       HGO'l
                                                       Bedford Hills Correctional Facility
                                                      247 Harris Rd.
                                                      Bedford Hills, NY 10507




                                                                                             12
